914 F.2d 1493Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Curtis L. WRENN, Petitioner.
No. 90-1043.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 25, 1990.Rehearing and Rehearing In Banc Denied Oct. 23, 1990.

On Petition for Writ of Mandamus.
Curtis L. Wrenn, petitioner pro se.
857 F.2d 1470, 905 F.2d 1533.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Curtis L. Wrenn brought this petition for writ of mandamus seeking to reopen two appeals to this Court.  Wrenn v. McFadden, No. 85-1644 (4th Cir.  Sept. 6, 1988) (unpublished);  Wrenn v. McFadden, No. 89-1080 (4th Cir.  May 8, 1990) (unpublished).  A petition for writ of mandamus is an appropriate remedy only when there are no other means by which a petitioner may obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  There are two ways in which Wrenn may attack a decision of this Court:  he may petition this Court for rehearing, and he may petition the Supreme Court for a writ of certiorari.*   Because there are other remedies by which Wrenn could obtain the relief he seeks, the petition for writ of mandamus is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED


*
 We note that Wrenn has petitioned for rehearing in both of the cases he seeks to reopen, and both petitions were denied